McBRIDE, Judge.
A writ of fieri facias and garnishments thereunder, which plaintiff had caused to be issued on a judgment against defendants, were dissolved on a rule brought by defendants. Plaintiff has appealed.
The ground of dissolution is that the debt was discharged by reason of the defendants having been adjudicated and discharged as voluntary bankrupts. In defense to the rule plaintiff pleaded that his judgment against defendants was for a sum of money which defendants had fraudulently obtained from him, and, therefore, the debt is non-dischargeable in bankruptcy under the provisions of 11 U.S.C.A. § 35, which in part reads:
“Debts not affected by a discharge
“(a) A discharge in bankruptcy shall release a bankrupt from all of his provable debts, * * * except such as * * * (2) are liabilities for obtaining money or property by false pretenses or false representations, * *.”
Nowhere in his suit against defendants for the return of his money did plaintiff-appellant allege, nor does any of the evidence plaintiff produced show, that defendants obtained plaintiff’s money through false pretenses or false representations or by other fraudulent means.
The trial judge in his reasons for judgment stated, with reference to the transaction between the parties, that:
“The Court concludes that the agreement, if one existed, was null and void for want of consideration or for a want of mutual understanding between the parties; and the petitioner is entitled to the $700.00 plus interest and costs as prayed for.”
With such observation we agree.
The judgment dissolving the writ of fieri facias and garnishments is affirmed.
Affirmed.